Citation Nr: 1518384	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an upper back disorder.

3.  Entitlement to service connection for a disorder of the right upper extremity.

4.  Entitlement to service connection for a disorder of the left upper extremity.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, including honorable combat service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit on appeal.

In March 2014, the Veteran appeared and testified at a Travel Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In December 2014, the Veteran requested that Disabled American Veterans be revoked as his power of attorney.  In an email communication to VA that same month, the Veteran indicated that he had requested The American Legion as his power of attorney.  To date, there is no document of record (including a VA Form 21-22) showing that The American Legion is the Veteran's representative.  As such, there is no current representative of record.  The Board finds that there is no prejudice in deciding the left ear hearing loss claim prior to representative clarification as the claim is being granted.  The Board is remanding other issues, and clarification of the Veteran's representation can be made at that time.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in an October 2014 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for upper back disorder and disorders of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current left ear sensorineural hearing loss is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently experiences left ear loss attributable to in-service noise exposure.  He asserted that he had significant noise exposure from weapons during combat in Republic of Vietnam.  He did not have the benefit of hearing protection.  He denied any significant post-service occupational or recreational noise exposure.  For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for left ear hearing loss.

First, the Board finds that the VA audiological examinations in May 2010, June 2011, and March 2012 show a left ear hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for the left ear.  Thus, the question that remains before the Board is whether the Veteran's current left ear hearing loss was caused or worsened by his military service.

Service treatment records show a minimal threshold shift in his left ear hearing as shown between during his enlistment and discharge audiological examinations.  He did not seek any specific treatment for hearing problems during service.  VA has conceded significant noise exposure during service inasmuch as he served as a light weapons infantryman while serving in combat in Vietnam.  

The May 2010, June 2011, and March 2012 VA examiners provided negative nexus opinions with respect to the Veteran's left ear hearing loss, but they based their negative opinions solely on the fact that the Veteran did not have a left ear hearing loss disability noted at discharge from his military service.  As the VA examiners did not provide adequate rationales for their negative opinions, the Board assigns these three VA opinions little probative weight.  

Conversely, the Veteran has competently and credibly reported the onset of his left ear hearing loss during service and it has continued since.  Although the Veteran did not seek VA treatment for left ear hearing loss for many years following his military service, he noticed soon after discharge from the military that he had problems understanding people.  His testimony is consistent with medical evidence of record-including the minimal threshold shift in the left ear from induction to separation.  Moreover, the Veteran's in-service noise exposure has been conceded on account of his participation in combat, and service connection is already in effect for tinnitus, underscoring the auditory effects of the noise exposure.

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for left ear hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.

REMAND

In an April 2014 rating decision, the RO denied service connection for upper back disorder and disorders of the bilateral upper extremities.  In May 2014, the Veteran filed a valid notice of disagreement with the decision.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify whether the Veteran wishes to have The American Legion represent him in these matters.  If so, provide the Veteran the appropriate documents to complete his change in representation.  

2.  Then, a Statement of the Case on the issues of entitlement to service connection for upper back disorder and disorders of the bilateral upper extremities should be issued to the Veteran and his representative (if he obtains one).  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to these issues, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


